—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated March 1, 1991, as granted the defendant’s motion to vacate its default in answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs, and the defendant’s answer is deemed served.
Contrary to the plaintiff’s contention, the Supreme Court did not improvidently exercise its discretion in vacating the defendant’s default in answering the complaint. The defendant’s answer was served only one day after its time to answer had expired (see, CPLR 308 [1]). In view of the very short period of delay, the absence of any prejudice to the plaintiff, the existence of a possible meritorious defense, the lack of willfulness on the part of the defendant, and the public policy in favor of resolving cases on the merits, we find that the defendant’s motion to vacate its default was properly granted (see, Albin v First Nationwide Network Mtge. Co., 188 AD2d 575; I.J. Honda, P. C. v Imperato, 159 AD2d 484; Two Catherine St. Mgt. Co. v Yam Keung Yeung, 153 AD2d 678; Mulder v Rockland Armor & Metal Corp., 140 AD2d 315). Balletta, J. P., Eiber, Ritter and Santucci, JJ., concur.